DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 5/27/22:
Claims 1 and 3 - 8 are pending in the application.  
The rejections under 35 U.S.C 103 are withdrawn due to amendment.  

Response to Arguments
Applicant’s arguments, see Applicant’s arguments/remarks/amendments, filed 5/27/22, with respect to the claims at issue have been fully considered and are persuasive.  
Allowable Subject Matter

Claims 1 and 3 - 8 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a resin composition as claimed.  

The closest prior art of record is believed to be US 20160177062 to Sato et al. hereinafter “Sato”.  Sato is directed to polyimide resin compositions and a polyimide resin fiber composite material [0001].

Sato teaches a polyimide resin composition comprising a polyimide resin (A) [0041 — 0114] and one or more additives (B) [0116]. The content of additive “B” means the total content of components (b1) to (b6) which can comprise 0.0001 to 80 mass % of the composition [0116]. Sato teaches that inorganic fillers such as silica may be used as additive (b1) and the inorganic fillers (b1) may be surface treated [0123]. Sato states that examples of the surface treatment agent include organosilanes such as aminopropyltriethoxysilane, phenylaminopropyltriethoxysilane, glycidoxypropyltrimethoxysilane and vinyl triethoxysilane [0263 — 0264]. Sato further discloses that slideability improving agents (o4) may be incorporated [0169]. These may comprise synthetic oils, polyalkylene glycol, polyvinyl ether, polyether, polyester polyol ester, carbonate derivatives, polyether ketone, fluorinated oil [0175] and fluorine based resins such as tetrafluoroethylene (PTFE) and polytetrafluoroethylene — perfluoroalkoxyethylene copolymers [0177]. Component (b4) is equivalent to applicant’s fluorinated polymer resin. The polyimide composition may further comprise other additives such as flame retardants (b2) [0129], colorants (63) [0149], antioxidants (b4) [0189], conductive agents (b6) [0205] and other components [0216]. As the total content of additives (61 —b6) can comprise 0.0001 — 80 mass %, the skilled artisan could easily conceive of use levels to lie within the claimed use ranges for silica and fluorinated polymer resin. It would have been obvious to the skilled artisan to formulate a composition comprising polyimide, a filler like surface treated silica and a hydrocarbon resin such as polyether as these materials are directly taught by Sato for use together in the composition.  Sato does not teach or suggest the polyimide resin of amended claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAS										6/3/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759